[Reeve, J.
There, the court went on the ground of relieving against a penalty .J
The defendant in error has obtained all the redress to which he is entitled by his bill in chancery. He sought, in his bill, complete redress; it was competent to chancery to grant complete redress; he cannot be permitted now to say that he has not obtained it. Can he then sustain an action at law for further redress?
But suppose the powers of chancery incompetent, and that an action may be brought to recover damages; in *34that case, no damages can be given lor any thing subset qucnl to the date of the writ. Brasfield Lee, 1 Ld. Raym. 329. Fetter v. Beal 1 Ld. Raym. 339, 692. Baker, 2 Ld. Raym. 1382. In the present case, the court have assessed damages; but it does not appear, whether for matters before, or after, the action was brought.
Further, if an action at law can be maintained, it must be for consequential damages. If so, this action is premature. No cause of action existed at the commencement of this suit; as the bill in chancery had not then been brought.
But this action does not proceed on the idea of a defect in the power of the court of chancery; but expressly on the ground of obtaining a double satisfaction, it is brought as an original action, claiming damages for the whole injury.
The principle involved in the present case is very important. To permit two original suits for the same cause to be prosecuted and pending at once, is absurd; is opposed to the general policy of legal proceedings; would occasion endless vexation, and needless expense.
Goodrich and Daggett, for the defendant in error.
This is an action on the case for a deceit in procuring a decree in chancery. It is objected, that that decree may yet be set aside, and the |>arty injured by it restored to his rights. But the existence of that decree is not the ..only injury. The party has been subjected to great ■ ■; ponses in making defence; in procuring counter testimony ; in employing counsel; in the derangement of his husmeo-, &c. To set aside the decree merely, would afford but partial redress. Complete redress can be had *35®nly by the action which has been brought; the nature of which is, that it may be adapted to the circumstances and exigencies of the case. Bush v. Sheldon was an ac-⅛ _ tion of ejectment for the land. But suppose it had been an action on the ease against Isaac Sheldon himself for the fraud; could it not have been supported ? In Stem-art v. Warner the action went to invalidate the decree. But suppose it had been against Stewart, the master, for fraud in obtaining the decree; would it not have been sustained ? The object of our action is not to affect a title established by the decree; to recover money paid in obedience to the decree; nor to obtain any thing inconsistent with the validity of the decree.
Actions founded on the same principle as this have been brought, and* sustained. Phelps v. Griswold, before the superior court in Hartford county, and Hanford v. Pennoyer, in Fairfield county,(a) are in point.
The bill in chancery which we have brought, is in the nature of an original bill; because it is a bill of right. In order to bring a bill of review, permission to bring such a bill must first be obtained of the chancellor. But this bill, which attacks the decree on the ground of fraud, may be brought like an original bill. On this bill, no damages are recoverable. All that the court can do is to place the parties in their former situation. The complainant asks only to be restored to all that he has lost by the decree. This kind of bill always supposes a former decree, and has reference te *36it. No extraneous matters can be drawn into the bill-It is Iimitéd, by its nature, to its applicability to the former decree. ^

 That was an action for fraudulently obtaining, before a justice of the peace, a judgment against the plain tiff, by false and corrupt testimony. In the superior court, a recovery was sustained, Qn the ground, that the case admitted of no other redress. The fraud did not appear on the record, so that a writ of error could be brought; and our statute does not authorize a new trial, in a ease before a justice. Ex relatione Hon, Trumbull Vide 3 Johns, N. Y. Term Rep. 160.